Citation Nr: 1735752	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than February 17, 2012, for the award of service connection for residuals of a right calcaneal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for residuals of a right calcaneal fracture with an evaluation of 20 percent, effective February 17, 2012.  The Veteran timely appealed the effective date.

In November 2016, the Veteran testified at a Board hearing before the undersigned.



FINDING OF FACT

The Veteran's initial claim for service connection for residuals of a right calcaneal fracture was received on January 5, 2009.



CONCLUSION OF LAW

The criteria for an effective date of January 5, 2009, for the award of service connection for residuals of a right calcaneal fracture have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Prior to March 24, 2015, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

The Veteran does not contend that he filed his claim prior to January 5, 2009, but maintains that the effective date for service connection for residuals of a right calcaneal fracture should be the same as the effective date for the grant of service connection for a right ankle disability, January 5, 2009.  He argues that, because the right calcaneal fracture is related to that disability, the effective date for service connection should be the same.

The Veteran contends that there was mention of the right calcaneal fracture at the time of his 2009 claim for service connection of the right ankle; but the RO overlooked his right calcaneal fracture diagnosis and only granted service connection for the right ankle disability.  On January 5, 2009, VA received documentation from the Veteran noting he had injured both his right heel and foot in an October 2008 incident, which he linked to his already service-connected right knee disability.  In a November 25, 2008 VA podiatry clinical note, it was determined that the Veteran had received an assessment of calcaneal fracture on October 10, 2008.

The Veteran's arguments go to the question of when entitlement arose - the October and November 2008 medical record and notation show that entitlement may have arisen at those points, but because the claim was received after those dates, the law and regulations dictate that the effective date is the date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Given VA's duty to liberally construe the Veteran's pleadings, the January 5, 2009 statement is viewed as expressing an intent to claim residuals of a right calcaneal fracture and a right ankle disability, both as secondary to his service-connected right knee disability.  Since the earlier medical opinions showed that entitlement had already arisen, an effective date of January 5, 2009 is warranted for the grant of service connection for residuals of a right calcaneal fracture.

There is no indication of an intent to claim service connection for residuals of a right calcaneal fracture prior to January 5, 2009.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (holding that medical information in and of itself cannot be an informal claim for service connection); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder).

For these reasons, the Veteran is entitled to an effective date of January 5, 2009, for the grant of service connection for residuals of a right calcaneal fracture.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).





						(CONTINUED ON NEXT PAGE)
ORDER

An effective date of January 5, 2009, for the award of service connection for residuals of a right calcaneal fracture is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


